UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CHUN-LING JOCELYN CHEN and )
KAI CHEN )
)
Plaimifrs, )
)

v ) CASE NO. 19-10481
)
)
PAT’S PEAK, INC. )
)
I)efendant. )

DEFENDANT PAT’S PEAK, INC.’S ANSWER 'I`O PLAINTIFFS’ COMPLAINT

Defendant Pat’s Peak, Inc. answers the separately numbered paragraphs of Plaintiffs’ Cornplaint

as follows:

armed
l. No response required to Plaintiffs’ request for jury trial. Defendant also requests a jury
trial.
THE PARTIES

2. Defendant is Without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.
3. Admitted.

4. Denied.

JURISDICTION AND VENUE

lO.

ll.

12.

13.

14.

15.

16.

17.

18.

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Admitted.

Legal conclusion. No_ response required lf deemed required, denied

Legal conclusion. No response required If deemed required, denied

Legal conclusion No response required If deemed required, denied

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Legal conclusion. No response required lf deemed required, denied

FACTUAL ALLEGATIONS

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Denied.

Denied.

Admitted that the lift slowed as the Plaintiff reached the disembarkment platform.

Otherwise denied

19.

20.

21.

22.

23.

24.

25.

26.

27.

Defendant admits plaintiff fell while under her own power and after she had
disembarked from the chairlift. Otherwise, Defendant is without knowledge or
information sufficient to form a belief as to the truth of the remaining allegations and
therefore denies same.

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations and therefore denies same.

COUNT ONE
NEGLIGENCE
UNSAFE OPERATION

Defendant hereby restates, reincorporates and realleges each and every response
contained in the above paragraphs as if fully stated herein.

Legal conclusion No response required lf deemed required, denied

Legal conclusion No response required If deemed required, denied

28.

29.

3().

3l.

32.

33.

34.

35.

36.

3?.

38.

39.

40.

4].

42.

43.

44.

Admitted that the lift was slowed as the Plaintiff reached the disembarkment platform.
Otherwise denied

Admitted that there is a window in the building at the top of the chairlift. Otherwise,
paragraph number 29 is vague and confusing and cannot be answered as drafted If an
answer is required, denied

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies same.

Denied.

Denied.

Denied.

Denied.

Denied.

COUNT TWO
NEGLIGENT TRAINING OR SUPERVISION

Defendant hereby restates, reincorporates and realleges each and every response
contained in the above paragraphs as if fully stated herein.

Denied.

Denied.

Legal conclusion No response required If deemed required, denied

Denied.

Denied.

Denied.

Denied.

Denied.

45.

46.

47.

48.

49.

50.

51.

52.

53.

54.

55.

56.

57.

58.

COUNT THREE
RECKLESSNESS

Defendant hereby restates, reincorporates and realleges each and every response
contained in the above paragraphs as if fully stated herein.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

COUNT FOUR
LOSS OF CONSORTIUM

Defendant hereby restates, reincorporates and realleges each and every response
contained in the above paragraphs as if fully stated herein.

Defendant is without knowledge or information sufficient to form a belief as to the truth
of the allegations and therefore denies Same.

Denied.

Denied.

COUNT FIVE
VIOLATION OF NH RSA 225-A:25

59.

60.

6l.

62.

63.

64.

65.

66.

67.

68.

69.

70.

7l.

72.

73.

Defendant hereby restates, reincorporates and realleges each and every response

contained in the above paragraphs as if fully stated herein

Denied.

Legal conclusion
Legal conclusion
Legal conclusion
Legal conclusion
Legal conclusion
Legal conclusion
Legal conclusion
Legal conclusion

Legal conclusion

Denied.

Denied.

Denied.

Denied.

Denied.

No response required
No response required
No response required
No response required
No response required
No response required
No response required
No response required

No response required

If deemed required, denied
lf deemed required, denied
If deemed required denied
If deemed required, denied
If deemed required, denied
If deemed required, denied
If deemed required, denied
If deemed required, denied

If deemed required, denied

DEFENDANT’S AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE

Failure to state a claim upon which relief can be granted

SECOND AFFIRMATIVE DEFENSE

Comparative negligence

THIRD AFFIRMATIVE DEFENSE

Failure to mitigate damages

6

 

FOURTH AFFIRMATIVE DEFENSE

Defendant was justified in its conduct and is not liable to the Plaintiffs.

FIFTH AFFIRMATIVE DEFENSE
Plaintiff' s action is barred by Responsibilities of Skiers and Passengers, RSA 225-A:24.
SIXTH AFFIRMATIVE DEFENSE
Plaintiffs have released all claims against Defendant.
SEVENTH AFFIRMATIVE DEFENSE
Plaintiffs have waived all claims against Defendant
EIGHTH AFFIRMATIVE DEFENSE
Plaintiffs assumed the risk of injury.
NIN'I`H AFFIRMATIVE DEFENSE

This Court lacks subject matter jurisdiction
TENTH AFFIRMATIVE DEFENSE

This Court is an improper venue.
ELEVENTH AFFIRMATIVE DEFENSE
The plaintiffs injuries arose out a risk inherent to the sport of skiing.
TWELFTH AFFIRMATIVE DEFENSE

Defendant reserves its right to rely upon such other defenses as may become available or apparent
during discovery.

PAT’S PEAK, INC.
By its Attorney,

Dated: April 18, 2019 /s/ Timothv W. Tapplv
Tirnothy W. Tapply, Esq.
BB O# 65 1558
ttapplv@brandtapplv.com
Brand & Tapply, LLC
555 Washington Street, Suite 6
Wellesley, MA 02482
Tel. (781) 431-7878
Fax (781) 431~7844

CERTIFICATE OF SERVICE

l hereby certify that on April 18, 2019, i electronically filed the foregoing Answer to the
Plaintiffs’ Complaint using the ECF system, which will send notice of such filing to all parties or their
counsel of record

/s/Timothy W. Tapplv
Timothy W. Tapply

